Citation Nr: 0805583	
Decision Date: 02/18/08    Archive Date: 02/26/08

DOCKET NO.  06-12 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed bipolar 
disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active service from March 1976 to October 
1976.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO rating decision.  

The veteran testified at videoconference hearing before the 
undersigned Veterans Law Judge in January 2008.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran testified that he was treated in service for 
anxiety and then discharged based because of a mental 
condition.  The service medical records show that he was seen 
for anxiety and then referred to a Mental Health Clinic; 
however, the Board has not found any additional in-service 
treatment notes in regards to an anxiety condition.  
Therefore, the RO should obtain any additional outstanding 
service medical records and service personnel records.

The veteran also testified that he had received Social 
Security disability benefits for the past 20 years.  
Therefore, the RO should obtain supporting documentation that 
from the Social Security Administration (SSA).  

Where there is actual notice to VA that the veteran is 
receiving disability benefits from the SSA, VA has the duty 
to acquire a copy of the decision granting SSA disability 
benefits and the supporting medical documentation relied 
upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  

In August 2005, a VA physician opined that, if the veteran's 
self-reported history were true, then it was at least as 
likely as not that his bipolar illness first manifested 
itself in basic training.  The VA physician noted that the 
veteran's service medical records were not reviewed.  

The Board finds that the RO should schedule the veteran for a 
VA examination to determine the nature and likely etiology of 
the claimed bipolar disorder.  The veteran is hereby advised 
that failure to report to the scheduled examination(s) may 
result in denial of the claim.  See 38 C.F.R. § 3.655 (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the veteran and death of an 
immediate family member.  

To ensure that all due process requirements are met, the RO 
should also give the veteran opportunity to present 
additional evidence to support his claim.  The RO should also 
obtain any indicated VA treatment reports.  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO should obtain all VA treatment 
reports for medical care rendered the 
veteran for bipolar disorder.

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  Based on the veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  The RO should take all indicated 
action to request from the Social 
Security Administration the records 
pertinent to the veteran's award of 
Social Security disability benefits, 
including administrative decisions and 
the medical records relied upon 
concerning that claim.  

5.  The veteran then should be scheduled 
for a VA examination(s) to ascertain the 
nature and likely etiology of the claimed 
bipolar disorder.  The claims file must 
be made available to the examiner(s), and 
the examination report(s) should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
veteran currently has a bipolar disorder 
that at least as likely as not is due to 
disease or injury in service.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue of service connection should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


